Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 12/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent application number 16/640,025 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
In view of the applicant’s remarks, the previous objection to claim 1 is hereby withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections of claims 1-23 under 35 USC 112(b) and of claim 20 under 35 USC 112(d) are hereby withdrawn.

Double Patenting
In view of the terminal disclaimer filed on 12/31/2020, the double patenting rejections of claims 1, 9, and 11-13 are hereby withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a telescope comprising a fastener plate, wherein the fastener plate has a rear surface including positioning references for positioning the telescope relative to an image capture device arranged facing the rear surface, the positioning references being obtained by optical quality machining, and the positioning references comprising; a face perpendicular to the optical axis of the telescope in order to form a tilt reference; a central bore in order to form a centering reference; and a concave surface in the form of a spherical cap having a center on the optical axis in order to define a distance for the image capture device relative to the secondary mirror, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-23 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W.B/             Examiner, Art Unit 2872        

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872